Case 1:19-cv-02367-ABJ Document 36-9 Filed 12/30/19 Page 1 of 3




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit G
                          Case 1:19-cv-02367-ABJ Document 36-9 Filed 12/30/19 Page 2 of 3


           Flores, Sarah Isgur (OPA)


            From:                  Flores, Sarah Isgur (OPA)
            Sent:                  Wednesday, December 13, 2017 1:03 PM
            To:                    Mark.Hosenball@thomsonreuters.com
            Cc:                    Prior, Ian (OPA)
            Subject:               Re: Strzok emails



           As the dag just testified, the IG approved the release.

           On Dec 13, 2017, at 12:38 PM, fiMark.Flosenball       thomsonreuters.comn
           ‹Mark.Hosenball@thomsonreuters.com> wrote:

                    what kind of career officials approved release ? Did IG approve ? and if it is so non
                    controversial why did you release material in what I hear was a somewhat sneaky way ?

                    Sent from my iPhone

                    On Dec 13, 2017, at 12:20, Flores, Sarah Isgur (OPA) <Sarah.lsgur.Flores@usdoj.gov> wrote:

                         The Department ensures that its release of information from the ❑epartment
                         to members of Congress or to the media is consistent with law, including the
                         Privacy Act. As the Department's letter to Congress last night makes clear,
                         this information was provided in response to requests from several
                         Congressional committees for access to this information that was not subject
                         to withholding exceptions. Notice and delivery of this information was made
                         to the lawyers for the parties and the relevant congressional committees in
                         advance of public release. Further, prior to release, career officials
                         determined that the text messages could be released under both ethical and
                         legal standards.



                          On Dec 13, 2017, at 12:16 PM, "Mark.Hosenball@thomsonreuters.com"
                          <Mark.Hosenball@thomsonreuters.com> wrote:

                                cool tks

                               From: Flores, Sarah Isgur (OPA) Imailto:Sarah.Isgur.Flores(©usdoj.gov]
                               Sent: Wednesday, December 13, 2017 12:12 PM
                               To: Hosenball, Mark 3. (Reuters)
                               Cc: Prior, Ian (OPA)
                               Subject: Re: Strzok emails

                                Statement coming

                               On Dec 13, 2017, at 12:05
                               PM, "Mark.Hosenball@thornsonreuters.corn"
                               <Mark.Hosenball@thomsonreuters.com> wrote:




Document ID: 0.7.16060.58477                                                                                     20180326-0072142
                         Case 1:19-cv-02367-ABJ Document 36-9 Filed 12/30/19 Page 3 of 3


                                 I gather DAG just told Congress the Strzok emails were
                                 somehow approved for public release. By whom ? under
                                 what legal authority ? Did IG sign off on that ? Please
                                 advise. tks mh


                                 From: Hosenball, Mark J. (Reuters)
                                 Sent: Wednesday, December 13, 2017 11:28 AM
                                 To: 'Flores, Sarah Isgur (OPA)'; Prior, Ian (OPA)
                                 Subject: Strzok emails

                                 http://www,businessinsider.comipeter-strzok-page-
                                 texts-mueller-russia-trump-2017-12

                                 So this story says that DoJ invited reporters to your
                                 offices yesterday night to give them access to private
                                 text messages exchanged between Peter Strzok and Lisa
                                 Page. The story says that this material was originally
                                 obtained by Doi as part of an investigation by Justice
                                 Department IG into how the FBI handled its inquiry int❑
                                 Hillary Clinton's use of a private email server while she
                                 was Secretary of State. Isn't it quite unorthodox, if not
                                 unethical or even illegal, for DoJ to deliberately make
                                 public or leak evidence collected in an IG investigation ?
                                 Who is it who ultimately authorized or instructed ❑oJ to
                                 allow journalists to see this evidence ? Was AG Sessions
                                 involved ? Was the White House involved or was anyone
                                 in the White House consulted ? We might be writing a
                                 story about this today so your quick response most
                                 welcome. Many thanks indeed. mh




Document ID: 0.7.16060.58477                                                                  20180326-0072143
